United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1912
Issued: March 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs overpayment decision dated June 19, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $2,149.28 for the period February 13 through March 14, 2009;
and (2) whether the Office properly found appellant was at fault in creating the overpayment.
FACTUAL HISTORY
Appellant, a 40-year-old biological laboratory technician, injured his right ankle and right
tibia on October 1, 2008 when he slipped on a wet floor and fell to the floor. He filed a claim for

benefits on October 10, 2008, which the Office accepted for fractured medial malleolus of the
right ankle. In its November 25, 2008 letter accepting the claim, the Office advised appellant:
“You are expected to return to work (including light-duty or part-time work, if
available) as soon as you are able. Once you return to work, or obtain new
employment, notify this office immediately. Full compensation is payable only
while you are unable to perform the duties of your regular job because of your
accepted employment-related condition. If you receive a compensation check
which includes payment for a period you have worked, return it to us immediately
to prevent an overpayment of compensation.” (Emphasis added.)
The Office paid appellant appropriate compensation for total disability. Appellant
returned to full duty without restrictions with the employing establishment on February 13, 2009.
The Office, however, continued to pay him temporary total disability compensation until
March 14, 2009.
By letter dated March 18, 2009, the Office made a preliminary determination that an
overpayment of compensation had occurred in the amount of $2,149.28, covering February 13 to
March 14, 2009. It found that appellant was at fault in creating the overpayment because he
should have known that he was not entitled to receive compensation payments after he returned
to work. The Office informed appellant that if he disagreed with the decision he could, within 30
days, submit evidence or argument to the Office, or request a prerecoupment hearing with the
Branch of Hearings and Review.
Appellant submitted one page of the overpayment questionnaire to the Office, on which
he stated that he had received a check in the amount of $1,987.45, covering the period
February 13 to March 14, 2009. In addition, he requested a teleconference to discuss the
overpayment; the Office scheduled the teleconference for May 22, 2009. During this conference,
a claims examiner explained to appellant that since he had been found to be at fault for the
overpayment he was not eligible for waiver of the overpayment.
In a decision dated June 19, 2009, the Office finalized the preliminary determination
regarding the overpayment of $2,149.28. It stated that appellant should have been aware he was
not entitled to receive compensation checks after he returned to work on February 13, 2009.
LEGAL PRECEDENT -- ISSUE 1
Compensation for total disability under the Federal Employees’ Compensation Act is
payable when the employee starts to lose pay.1 Compensation for wage loss due to disability is
available only for any periods during which an employee’s work-related medical condition
prevents him from earning the wages earned before the work-related injury.2

1

20 C.F.R. § 10.401(a) (2003).

2

Id. at § 500(a) (2003).

2

ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation for the period February 13 through March 14, 2009. The record
shows that appellant received an overpayment during the period in question because he received
a check for temporary total disability compensation after returning to full-time work on
February 13, 2009. The Board notes, however, that the Office incorrectly calculated the amount
of overpayment. The Office calculated the amount of overpayment by taking the net amount of
appellant’s salary for the period January 18, 2009, $3,974.90, from which it subtracted the net
amount of what he should have received during this period, $1,845.90, for a gross difference of
$2,357.96. It then subtracted life insurance deductions of $228.55, for a net overpayment of
$2,149.28. Appellant, however, received a check in the amount of $1,987.45, which he
subsequently cashed. He was not entitled to any portion of this check. The Board therefore
finds that appellant received an overpayment of compensation in the amount of $1,987.45 during
the period February 13 to March 14, 2009.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act3 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.4
In determining whether an individual is with fault, section 10.433(a) of the Office’s
regulations provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to provide information which the individual knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have known to
be incorrect.”5

3

5 U.S.C. § 8129(a)-(b).

4

Bonnye Mathews, 45 ECAB 657 (1994).

5

20 C.F.R. § 10.433(a).

3

ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment.
Even if the overpayment resulted from negligence on the part of the Office, this does not
excuse the employee from accepting payment, which he knew or should have been expected to
know he was not entitled.6 Appellant was informed by the Office on November 25, 2008 that he
was to immediately report to the Office when he returned to work and return any compensation
received after a return to work or otherwise an overpayment of compensation would be created.
He returned to full-time work on February 13, 2009 and accepted a compensation check for
disability from February 13 until March 14, 2009. The Office’s regulations provide that each
compensation check includes a clear indication of the period for which payment is made.7
Appellant knew or should have known that an overpayment would be created if he accepted
compensation benefits after his return to work.
For these reasons, the Board finds that the Office properly found that appellant was at
fault in the creation of the overpayment in the amount of $1,987.45. As appellant was at fault
under the third standard outlined above, recovery of the overpayment of compensation in the
amount of $1,987.45 cannot be considered for waiver. Thus, the June 19, 2009 Office decision
is affirmed, as modified.8
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,987.45, as modified, for the period
February 13 to March 14, 2009. The Board finds that the Office properly found appellant was at
fault for the overpayment.

6

See Russell E. Wageneck, 46 ECAB 653 (1995).

7

20 C.F.R. § 10.430(a).

8

The Board notes that appellant submitted additional evidence to the record following the June 23, 2009 Office
decision. The Board’s jurisdiction is limited to a review of evidence, which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).

4

ORDER
IT IS HEREBY ORDERED THAT the June 19, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed, as modified.
Issued: March 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

